                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FEDERAL TRADE COMMISSION,                         Case No. 18-cv-02454-JSC
                                                        Plaintiff,
                                   8
                                                                                           ORDER RE: PRIVILEGE DISCOVERY
                                                 v.                                        DISPUTE
                                   9

                                  10     LENDING CLUB CORPORATION,                         Re: Dkt. No. 109
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Now pending before the Court is the parties’ joint discovery letter brief. (Dkt. No. 109).

                                  14   FTC seeks an order compelling Lending Club to produce draft loan application flows that Lending

                                  15   Club tested on live consumers after the commencement of this litigation, but ultimately did not

                                  16   adopt. After considering the parties’ letter brief, and having held oral argument on November 7,

                                  17   2019, FTC’s motion is denied.

                                  18          FTC initiated this lawsuit against Lending Club in April 2018 alleging, in part, that

                                  19   Lending Club’s representation of “no hidden fees” was deceptive because the origination fee was,

                                  20   in effect, hidden. Prior to the filing, the FTC provided Lending Club with a draft proposed

                                  21   consent order. Later in 2018, Lending Club’s outside counsel initiated and led a project, known as

                                  22   “Project Ocelot,” to determine how to best change the loan application flow to the FTC’s

                                  23   satisfaction. To do so, prospective real borrowers were directed to different test flows with

                                  24   different form of disclosure. Lending Club and its counsel then used the test results to determine

                                  25   what changes, if any, Lending Club wanted to make to alleviate FTC’s concerns. Testing was

                                  26   completed in February 28, 2019 when Lending Club launched an updated version of its

                                  27   application that it believes addresses FTC’s concerns. (Dkt. No. 109-5.) FTC wants to see the

                                  28   various loan application flows that Lending Club tested but ultimately did not adopt. Lending
                                   1   Club asserts that the test flows are protected by attorney-client privilege and the work product

                                   2   doctrine.

                                   3           The work product doctrine
                                   4                   seeks to “promote the adversary system by safeguarding the fruits of
                                                       an attorney’s trial preparations from the discovery attempts of the
                                   5                   opponent.” In order for an attorney to properly prepare his client’s
                                                       case, he must be able to “assemble information, sift what he considers
                                   6                   to be the relevant from irrelevant facts, prepare his legal theories and
                                                       plan his strategy without undue and needless interference.” In short,
                                   7                   the attorney-client privilege is about maintaining confidentiality; the
                                                       work product doctrine protects the integrity of the adversary system.
                                   8

                                   9   Resilient Floor Covering Pension Fund v. Michael’s Floor Covering, Inc., No. C11-5200 JSC,

                                  10   2012 WL 3062294, at *3 (N.D. Cal. July 26, 2012) (citations omitted). “To qualify for work

                                  11   product protection, documents must have two characteristics: (1) they must be prepared in

                                  12   anticipation of litigation or for trial, and (2) they must be prepared by or for another party [to the
Northern District of California
 United States District Court




                                  13   litigation] or by or for that other party’s representative.” Id. at *5 (alteration in original) (internal

                                  14   quotation marks and citation omitted). Lending Club, as the party resisting discovery, has the

                                  15   burden of proving that work product protection applies to the draft application flows. See Waymo

                                  16   LLC v. Uber Techs., Inc., No. 17-cv-00939-WHA (JSC), 2017 WL 2485382, at *8 (N.D. Cal. June

                                  17   8, 2017). Lending Club has met its burden.

                                  18           First, the Court finds that the draft loan application flows were created in anticipation of

                                  19   this litigation. The Court is not persuaded that Lending Club’s President’s deposition testimony

                                  20   compels a different finding. While he testified that he intended to launch a similar project around

                                  21   the same time Project Ocelot was initiated, the record reflects that Project Ocelot was initiated

                                  22   because of this litigation. The result might be different if such testing had been planned and

                                  23   scheduled prior to FTC expressing its concerns to Lending Club, but there is no evidence to reflect

                                  24   such a fact.

                                  25           Second, FTC’s insistence that the draft application flows themselves are just facts and

                                  26   therefore not protected is not persuasive. If Lending Club had to disclose the various versions of

                                  27   the loan application flow tested on consumers but not adopted, FTC would learn what changes

                                  28   were considered by Lending Club as part of this litigation. Such information goes to the heart of
                                                                                           2
                                   1   the work product privilege.

                                   2          Third, Lending Club’s “disclosure” of the draft loan application flow to the live consumers

                                   3   on whom various drafts were tested did not waive the work product privilege. The disclosure

                                   4   Lending Club resists—disclosure of the various iterations of the loan application flow it

                                   5   considered—was not disclosed to the consumer applicants. And, in any event, testing the draft

                                   6   application flow on live consumers did not substantially increase the likelihood that FTC would

                                   7   obtain that information since no single consumer would know the changes that were being tested.

                                   8   See United States v. Am. Tel. & Tel. Co., 642 F.2d 1285, 1298-99 (D.C. Cir. 1980) (requiring that

                                   9   disclosure “substantially increase” the likelihood of an adversary obtaining the protected

                                  10   information for a finding of waiver of work product protection).

                                  11          Fourth, the Court finds that FTC has not shown a substantial need for the information at

                                  12   this time. As stated at oral argument, the Court is open to revisiting this issue as the case evolves.
Northern District of California
 United States District Court




                                  13          Accordingly, FTC’s motion to compel the information is DENIED.

                                  14          This Order disposes of Docket No. 109.

                                  15          IT IS SO ORDERED.

                                  16   Dated: November 8, 2019

                                  17

                                  18
                                                                                                     JACQUELINE SCOTT CORLEY
                                  19                                                                 United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
